    Case: 1:17-cv-09208 Document #: 72 Filed: 06/27/19 Page 1 of 1 PageID #:1160




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Kathleen Ragan, an individual.       )
                                     )
       Plaintiff/Counterdefendant, )
                                     )
               v.                    )     Case No. 1:17-cv-09208
                                     )
BP Products North America, Inc., )
a Maryland corporation;              )     Judge: Honorable Marvin E. Aspen
BP America, Inc.,                    )
a Delaware corporation;              )
                                     )     Jury Trial Demanded
       Defendants/Counterplaintiffs. )

                           PLAINTIFF’S RULE 56(A)
                   MOTION FOR PARTIAL SUMMARY JUDGMENT

       Pursuant to Federal Rule of Civil Procedure 56(a), Plaintiff/Counter-Defendant, Kathleen

Ragan, moves for summary judgment against Defendants’ counterclaim. As demonstrated in

Kathleen Ragan’s Memorandum in Support filed contemporaneously with this Motion, there is not

a genuine dispute as to any material fact and Kathleen Ragan is thus entitled to judgment as a

matter of law.

                                                  Respectfully submitted,

                                                  Kathleen Ragan
                                                  /s/ Joseph L. Kish____________________
                                                  One of her Attorneys
Joseph L. Kish – jkish@smsm.com
Matthew D. Kelly – mkelly@smsm.com
Segal McCambridge Singer & Mahoney Ltd.
233 South Wacker Drive, Suite 5500
Chicago, Illinois 60606
(312) 645-7800
